Citation Nr: 1737611	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-39 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating, greater than 30 percent, for adhesive capsulitis of the left shoulder.

2.  Entitlement to an increased rating, greater than 20 percent, for adhesive capsulitis of the right shoulder.

3.  Entitlement to an effective date prior to August 18, 2008, for the establishment of a 40 percent rating for diabetes mellitus type II.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from October 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in January 2014, June 2014, and April 2016.

The diabetes mellitus rating effective date issue and the shoulder rating issues have previously been before the Board.  In June 2016, the Board issued a rating decision that denied the appeal on the effective date issue and denied the appeal on the right shoulder rating issue; the Board remanded the left shoulder rating issue to the RO for additional development at that time.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Veteran's attorney representative before the Court and VA's General Counsel filed with the Court a Joint Motion for Partial Remand (Joint Motion) to vacate the Board's June 2016 decision with respect to the Board's denial of the diabetes rating effective date and right shoulder rating issues; the motion was granted by the Court in January 2017.

The June 2016 Board decision also assigned a rating for photosensitivity dermatitis and awarded a total disability rating based on individual employability due to service-connected disabilities (TDIU), resolving those issues on appeal.  The December 2016 Joint Motion and January 2017 Court Order did not disturb these determinations, and those issues have not been returned to the Board for any further consideration.

The left shoulder rating issue remanded by the Board in June 2016 has now separately been re-certified to the Board for further appellate review.

The June 2016 Board remand also remanded an issue of entitlement to service connection for peripheral neuropathy of the upper extremities.  However, this issue was resolved during the processing of that remand when a September 2016 RO rating decision granted service connection for peripheral neuropathy of the right and left upper extremities, fully resolving that issue on appeal.  The RO's September 2016 rating decision did not include a discussion of reasons for granting the appeal on these issues, instead simply stating: "See Supplemental Statement of the Case completed this date."  The September 2016 Supplemental Statement of the Case discusses these issues and explains the grants of service connection while also discussing the associated assignment of initial disability ratings.  Although the presentation of this information is somewhat confusing due to the discussion of the grant being placed in a Supplemental Statement of the Case, upon review it is clear that the upper extremity peripheral neuropathy service connection issues on appeal were resolved with a full grant and are no longer in appellate status.  Moreover, although the resulting assignment of initial ratings associated with the grants of service connection are discussed in the September 2016 Supplemental Statement of the Case, no peripheral neuropathy rating issues have actually been appealed as of this time and no peripheral neuropathy rating issues are currently before the Board.  Accordingly, the Board shall not further address the peripheral neuropathy issues in this decision.

The June 2016 Board decision also referred to the RO the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  Since that time, the Veteran has perfected an appeal of that issue and the issue has been certified to the Board for appellate review.

Prior Board decisions in this case have been issued by other Veterans Law Judges (VLJs).  The issues returning to the Board at this time have now been reassigned to the undersigned Veterans Law Judge (VLJ) for further appellate review.

The issues of entitlement to increased ratings for adhesive capsulitis of the right and left shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied by a January 2011 Board decision.

2.  All of the evidence submitted since the January 2011 Board decision pertaining to the bilateral hearing loss issue is either cumulative and redundant or does not relate to an unestablished fact necessary to substantiate the claim.

3.  Service connection for diabetes mellitus, type II, was granted by an October 2006 RO rating decision; an initial disability rating of 20 percent was assigned at that time.

4.  In March 2007, the Veteran submitted correspondence informing the RO of a change in the medical treatment he was receiving for his diabetes mellitus, type II, and requesting that the RO determine whether the treatment change may warrant an increased disability rating; the correspondence did not express dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result.

5.  A May 2007 decision which denied assignment of an increased rating for service-connected diabetes mellitus type II was not appealed, and became final.

6.  No claim, either formal or informal, for an increased rating for diabetes mellitus type II was pending at the time the Veteran filed a new claim for increase on August 18, 2008.

7.  It is not factually ascertainable that diabetes mellitus type II met the criteria for a 40 percent rating within one year prior to the August 18, 2008 claim for an increased rating.


CONCLUSIONS OF LAW

1.  New and material evidence on the matter has not been received since the January 2011 final decision of the Board denying entitlement to service connection for bilateral hearing loss, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156 (2016).

2.  The criteria for an effective date earlier than August 18, 2008 for the grant of a 40 percent rating for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400 (2016); 38 C.F.R. § 3.155 (as in effect prior to March 24, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Petition to Reopen Claim of Entitlement to Service Connection for 
Bilateral Hearing Loss

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2011).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.

The Board will therefore undertake a de novo review of the new and material evidence question raised by the Veteran's petition to reopen the claim of entitlement to service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss the details of every item of evidence in the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

There have been multiple denials of service connection for bilateral hearing loss in this case.  An October 2006 RO rating decision denied service connection for bilateral hearing loss.  Notably, a January 2011 Board decision determined that the October 2006 RO denial was final and denied the Veteran's petition to reopen the claim for service connection for bilateral hearing loss.  The January 2011 Board decision was final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  (The January 2011 Board decision resolved the appeal of a November 2008 RO rating decision denying service connection for bilateral hearing loss on the basis that no new and material evidence had been received sufficient to reopen the claim.)

The basis of the decisions denying service connection for bilateral hearing loss has featured the failure to establish a nexus between the Veteran's bilateral hearing loss and his military service.  The basis for the January 2011 Board denial was that no new and material evidence had been received to change findings that the Veteran's separation examination report showed normal hearing and there was no evidence of any relationship between any hearing loss and his active duty service.  Evidence of record at the time of the January 2011 Board final decision denying service connection for bilateral hearing loss featured service treatment records, statements submitted by the Veteran, and medical evidence showing that the Veteran had bilateral hearing loss meeting the criteria to be considered disabling for VA compensation purposes, but the medical evidence indicated that the hearing loss was not etiologically linked to the Veteran's military service.  Significantly, a November 2006 VA audiology examination report shows qualifying VA audiometry data including a clear showing that the auditory thresholds for the 4000 Hertz frequency were 50 decibels in the right ear and 60 decibels in the left ear (thus meeting the criteria for establishing the presence of hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385).  The November 2006 VA examination report includes the clear conclusion that the Veteran's hearing loss was unlikely related to his military service, with the examining audiologist concluding: "Hearing loss is not related to Military noise exposure, as hearing was normal at Military separation," with additional discussion of the rationale for the conclusion.

With reference to this November 2006 VA examination report, the evidence of record at the time of the January 2011 Board final decision denying service connection for bilateral hearing loss established the presence of bilateral hearing loss disability for VA compensation purposes.  The claim could not be granted due to the evidence showing that the Veteran's hearing loss was not related to his military service.

Since the January 2011 Board final decision, additional medical evidence added to the claims-file indicates that the Veteran continues to have bilateral hearing loss considered disabling for VA compensation purposes.  Notably, a December 2015 report of VA audiological evaluation (filed in the claims-file as received in July 2016) includes audiometric data that shows hearing thresholds that qualify as hearing loss disability for VA compensation purposes.  Such evidence is "new" (as it was added to the record after the January 2011 Board decision).  The demonstration that the Veteran has hearing loss disability is an element of a valid claim of entitlement to service connection; however, it is an element that was already established at the time of the prior final denial in the January 2011 Board decision.  Such evidence is not "material" because it does not relate to an unestablished fact necessary to substantiate the claim.

The new evidence submitted since this denial consists of the Veteran's statements and medical records, but the only element of the hearing loss service connection claim that the new evidence tends to establish is the existence of a current hearing loss disability.  The evidence that was of record and considered in the adjudication leading to the January 2011 Board final decision already clearly established that the Veteran has hearing loss considered disabling for VA compensation purposes.  Accordingly, further evidence added to the record after the January 2011 Board decision may be "new," but is not "material" by virtue of again establishing the presence of bilateral hearing loss disability.  The Board additionally finds that the other details of the progression of the Veteran's bilateral hearing loss presented in new evidence since January 2011 do not include any information that tends to indicate that the Veteran's hearing loss is etiologically linked to his military service or manifested to a qualifying extent during a presumptive period proximately following service.  The Veteran's new medical records present no indication that his hearing loss had its onset during military service (or proximately thereafter) or is otherwise related thereto.

With regard to the Veteran's statements asserting that he has hearing loss as a result of his active duty service, the Board finds that these statements are duplicative of evidence and information previously submitted, as the Veteran has previously asserted that he has hearing loss as the result of his active duty service.  Therefore, this evidence cannot be considered new in that it essentially duplicates information that has already been considered in the previous final decision.  Thus, the Veteran's statements are not deemed to be new and material evidence.

The evidence added to the record since the January 2011 final decision of the Board presents no reasonable possibility of substantiating the claim, and such evidence will not be considered new and material for the purpose of reopening this claim.

Following review of the contents of the claims-file, the Board is unable to find that any items of evidence received since the January 2011 final Board denial are new and material to the issue of service connection for bilateral hearing loss.  Any added material evidence is duplicative of evidence already of record, and the new evidence is not materially pertinent to elements of service connection that were unestablished at the time of the prior final denial.  The added evidence simply indicates that the Veteran continues to suffer from bilateral hearing loss disability and believes that this disability should be considered service connected; these facts were known at the time of the prior final decision and are not points in controversy as bases for denial of service connection.

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The new evidence does not materially indicate that the Veteran's hearing loss disability had onset during service or proximately following service, and the new evidence does not indicate that the hearing loss is otherwise etiologically linked to military service.  For these reasons, the Board concludes that the appellant has not presented new and material evidence to reopen his claim for service connection for bilateral hearing loss.  Accordingly, the petition to reopen the claim must be denied.  See 38 U.S.C.A. § 5108.

New and material evidence has not been received, and the claim of entitlement to service connection for bilateral hearing loss may not be reopened.

Entitlement to an Effective Date Prior to August 18, 2008, 
for the Establishment of a 40 Percent Rating for Diabetes Mellitus Type II

Service connection for diabetes mellitus type II was initially granted in an October 2006 RO decision, which assigned a 20 percent rating, effective May 31, 2006.  In March 2007 the Veteran submitted correspondence that was recognized by the RO as a new claim for consideration of an increased rating for the disability.  In a May 2007 decision, that claim was denied.  He did not timely appeal from that determination, and it became final.

On August 18, 2008, VA received a new claim for an increased rating, which was eventually denied by the Board in a January 2011 decision.  The Veteran appealed that denial to the Court, which granted a June 2012 Joint Motion for Remand (Joint Motion) from the Veteran and the Secretary for Veterans Affairs.  Pursuant to the terms of the June 2012 Joint Motion, the Board readjudicated the issue in a June 2014 decision.  An award of a 40 percent rating for diabetes mellitus type II resulted.  A June 2014 RO rating decision implemented the grant of the 40 percent rating and assigned an effective date of August 18, 2008, which was the date of his claim for increase.  In July 2014, the Veteran appealed the effective date assignment, suggesting that an earlier effective date should have been established.

The assignment of the effective dates for awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2).

VA amended its regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the present appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155 (2012); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In addition, under the pertinent regulatory provisions in effect prior to March 24, 2015, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2007).

Under the pertinent regulatory provisions in effect prior to March 24, 2015, there is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A key question in this matter concerns determining the correct date of the claim that was the basis of the eventual award of the 40 percent disability rating for diabetes in this case.  The Board finds that there was no claim concerning the Veteran's diabetes rating pending and unresolved at the time the Veteran's August 18, 2008 claim was received.  Based upon this finding, the Board concludes that the August 18, 2008 date of claim is the earliest date that may be recognized as the date of claim associated with the subsequent grant of an increased rating for diabetes.  However, the Veteran has argued that his March 2007 correspondence was not a new claim, but rather was a 'notice of disagreement' initiating an appeal of the original October 2006 decision assigning the initial diabetes disability rating.  The result of this argument, were it to be accepted, would be that the original October 2006 determination of an initial rating assignment for the award of service connection for diabetes has not become final and the eventual award of an increased rating for diabetes would be associated with the adjudication of the initial rating determination.  In that scenario, consideration of rating and effective date revisions dating back to the May 2006 effective date for the award of service connection for diabetes would then be potentially for consideration on the basis of the evidence of record.

However, the Board finds that the RO was correct in recognizing the March 2007 correspondence from the Veteran as a new claim, rather than a notice of disagreement initiating an appeal of the October 2006 denial.  This specific determination by the Board is the subject of attention in the December 2016 Joint Motion for Partial Remand (Joint Motion) in this case.  The December 2016 Joint Motion discusses concern that the Board's now-vacated June 2016 decision did not adequately explain why "the Veteran's March 2007 'new claim' ... was not a Notice of Disagreement (NOD) requiring the issuance of a Statement of the Case (SOC)."  With consideration of this concern, the Board finds that the March 2007 correspondence from the Veteran was not a notice of disagreement initiating an appeal because it did not comply with the applicable definition of a notice of disagreement in effect at the time, provided by 38 C.F.R. § 20.201 (as in effect in 2007).

At the time, 38 C.F.R. § 20.201 provided: "A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement."  The definition provided in the regulation clarifies: "While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review."

The Veteran's March 2007 correspondence states, in pertinent part: "Please re evaluate my SC Diabetes Mellitus Type II, as my medication has increased by the VAMC in Lincoln, NE.  Please review my VA medical records to see if more compensation is in order."  The statement alerts the reader that the Veteran's need for "medication has increased," suggesting that consideration of an increased rating may be warranted.  It does not express satisfaction or disagreement with any adjudicative determination and a desire to contest the result; the statement does not reference any prior adjudication or decision.  The Board finds that none of the terms of the March 2007 statement can be reasonably construed as asserting disagreement with the October 2006 rating assignment and a desire for appellate review of that decision.  The March 2007 statement does not use any language expressing a desire to contest the October 2006 rating assignment; it neither mentions the October 2006 (nor any other) decision, nor does it even specifically assert that a rating revision or increased rating is warranted.  Rather, the March 2007 statement merely performs two functions: (1) it notifies the reader that the Veteran's "medication has increased," describing some increase in the prescribed dosage, intensity, or quantity of medication for his diabetes, and (2) it requests that VA determine whether or not this development may warrant a higher rating ("to see if more compensation is in order").  In particular, the correspondence's use of the phrase "to see if" in the context of this request conveys that the Veteran is not asserting that a past determination has been made in error, but is instead wondering whether the cited development in his diabetes treatment might warrant increased compensation; he is seeking to have the RO look into the matter relating to the cited change in his treatment.

The Veteran's reporting of a change in the treatment of his disability, his wondering whether the change may warrant an increase in his service-connected compensation, and his asking VA to review the matter and determine whether increased compensation is warranted on the basis of the cited change in disability is a new claim for an increased rating, not an expression of disagreement with the previous initial rating assignment.  The Board finds that the March 2007 correspondence is not expressing dissatisfaction or disagreement with a prior adjudicative determination, it is not expressing a desire to contest a past result.  The Board finds that the terms of the March 2007 statement cannot be reasonably construed as disagreement with a past determination and a desire for appellate review.  Accordingly, the March 2007 statement was not a notice of disagreement.  38 C.F.R. § 20.201 (as in effect in 2007).

The December 2016 Joint Motion goes on the state: "Alternately, even if the Board found, or believed, the March 2007 statement was not an NOD, it does not adequately explain why Appellant's request did not equate to new evidence that would also require reevaluation of his claim, and an issuance of an SOC."  On this point, the December 2016 Joint Motion cites 38 C.F.R. § 3.156(b) and 38 C.F.R. § 19.31(b)(1) in support of raising this question.  Initially, the Board simply notes that the premise of the Joint Motion's discussion here appears to be erroneous: as discussed below, receipt of new evidence following a rating decision does not require the issuance of a statement of the case (SOC), and the cited regulations do not suggest otherwise.  The Board shall discuss the point in more detail, below.

38 C.F.R. § 3.156(b), in 2007 as now, instructs: "New and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  The Board's reading of the regulation, consistent with the pertinent caselaw, interprets the provision as preventing a rating decision from becoming final until a new rating decision has been issued to consider the expanded record inclusive of the new and material evidence submitted within the appeal period.  Nothing in 38 C.F.R. § 3.156(b) suggests that the receipt of new and material evidence itself prompts a requirement for issuance of a statement of the case or otherwise initiates an appeal.  As discussed above, the Board has separately determined that the March 2007 correspondence did not otherwise constitute a notice of disagreement, and a notice of disagreement would be necessary to initiate an appeal and prompt the need to issue a statement of the case.  See 38 C.F.R. §§ 20.200, 20.201.

In this case, a new rating decision was issued after the receipt of the March 2007 statement; the May 2007 RO rating decision adjudicated the diabetes rating assignment with consideration of the March 2007 statement.  Accordingly, any pending claim associated with the March 2007 statement ceased to be pending and was resolved by the May 2007 RO rating decision when the unappealed May 2007 RO rating decision became final.  The May 2007 RO rating decision found that "[a] higher evaluation of 40 percent is not warranted unless insulin, restricted diet, and regulation of activities are required."  No new and material evidence was received in the year following the May 2007 RO rating decision, as none of the information added to the record within a year following the May 2007 decision indicates that the criteria for a higher rating for diabetes mellitus had been met.  The unappealed May 2007 RO rating decision that denied entitlement to a rating in excess of 20 percent for diabetes mellitus type II is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 3.160(d), 20.302.

38 C.F.R. § 19.31(b)(1), in 2007 as now, defines the circumstances that prompt the need for VA to issue a 'Supplemental Statement of the Case,' as distinguished from a 'Statement of the Case.'  The regulation provides: "The agency of original jurisdiction will furnish the appellant and his or her representative, if any, a Supplemental Statement of the Case if: (1) The agency of original jurisdiction receives additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board."  (Emphasis added.)  In this case, there had been no issuance of a 'Statement of the Case' or 'Supplemental Statement of the Case' concerning any diabetes rating issue for this Veteran prior to the March 2007 correspondence.  No appeal was pending at the time of the March 2007 correspondence.  Although the December 2016 Joint Motion cites 38 C.F.R. § 19.31(b)(1), that regulation is simply not applicable or pertinent to the circumstances under consideration here.

Accordingly, even after careful consideration of all of the concerns raised by the December 2016 Joint Motion, the Board finds that the Veteran's pertinent March 2007 correspondence in this matter has been properly construed as a claim seeking consideration of an increased rating for his diabetes mellitus, type II; it cannot be reasonably construed as a notice of disagreement initiating an appeal requiring issuance of a statement of the case, nor did it otherwise result in any diabetes rating claim or appeal remaining pending and unresolved beyond the date of the unappealed final May 2007 rating decision that denied an increased rating.

Having determined that no claim was pending after the May 2007 rating decision became final, the Board's analysis now proceeds to further determine the date of the earliest claim from which the eventual assignment of a 40 percent rating for diabetes mellitus arose in this case, and then to determine the earliest effective date warranted for that assignment.

The finality of the May 2007 rating decision concerning the diabetes disability rating prevents assignment of any effective date based upon any claim prior to the May 2007 decision, except under special circumstances.  Once a decision becomes final, the only route to revise that decision (including assignment of an earlier effective date for a rating increase that reaches into a period addressed by the prior final rating decision) is through a successful showing of clear and unmistakable error (CUE) in the decision that established the disputed rating.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Here, the Veteran has not identified with any specificity the type of error in a prior rating decision that would be considered CUE if found, nor has he otherwise suggested CUE in any prior decision.  Furthermore, no express claim for increase was received by VA at any time prior to August 18, 2008 other than that which was addressed by the May 2007 final VA rating decision prior to August 18, 2008.  (In connection with the December 2016 Joint Motion, a question has been raised as to whether an appeal of the October 2006 RO rating assignment may have existed as an ongoing pending and unresolved matter at the time of the August 18, 2008 claim.  As explained above, the Board has considered this concern and determined that no appeal on this matter was pending on August 18, 2008.)

Thus, the Board is left to consider whether the evidence reflects an increase in the disability within one year prior to the August 18, 2008 date of claim.  38 C.F.R. § 3.400(o)(2).  However, no increase in the disability was factually ascertainable within the year prior to the date of claim, and an effective date for the award of a 40 percent rating for diabetes mellitus type II, cannot be assigned prior to August 18, 2008.  While VA treatment records regarding diabetes in the period of time between August 2007 and August 2008 have been added to the claims file, they do not show evidence of any increase in symptoms; in September 2007, for example, diabetes was described as "more controlled."

In February 2008, the Veteran reported during a primary care visit that his blood glucose levels had been running higher, however there does not appear to have been an increase in the level of symptomatology, and from this single report it is not "factually ascertainable" that this constitutes an increase in the level of symptomatology, or to what degree.

An effective date earlier than August 18, 2008 for the grant of a 40 percent rating for service-connected diabetes mellitus type II is therefore not warranted and the appeal is denied.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened.

An effective date earlier than August 18, 2008 for the establishment of a 40 percent rating for service-connected diabetes mellitus type II is denied.



REMAND

Increased Rating for Service-Connected Right and Left Shoulder Disabilities

The December 2016 Joint Motion for Partial Remand (Joint Motion) discusses that the Board's now-vacated June 2016 decision "relied on a 2013 VA examination and a 2014 private examination" in finding that no increased rating for the right shoulder disability was warranted.  The December 2016 Joint Motion explains that "[t]he parties agree that Appellant's right shoulder claim should be remanded for a new examination and readjudication thereafter."  The discussion notes that the VA examiner "confusingly stated that the examination was happening during a flare-up, but alternately, that he could not opine on any additional disability due to pain in a flare-up," which led the Board to remand the left shoulder rating issue to ensure that flare-up manifestations were properly addressed.  The Joint Motion essentially finds that the VA examination report was also inadequate with regard to the right shoulder rating issue and that "the Board does not explain the discrepancy in its actions in ensuring that questions regarding flare-ups with the left shoulder were clarified by remand, but the same action was not taken with the right shoulder."  The Joint Motion additionally noted that the evidentiary record suggests that the Veteran's shoulder disability may have increased in severity since the November 2013 VA examination such that "the 2013 VA examination was stale, requiring a new examination for rating purposes."

Significant new case law has clarified the requirements a VA examination of a joint disability must meet to be considered adequate for purposes of informing a rating assignment.  The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Although the Veteran has undergone VA examinations for the purpose of rating his shoulder disabilities, prior examination reports do not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weightbearing and non-weightbearing.  These examination reports are thus inadequate for rating purposes.

Accordingly, remand for an additional VA examination to ascertain the current severity of the Veteran's shoulder disabilities, with all of the information required by the Court's holding in Correia in addition to the information required by the December 2016, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file any outstanding pertinent treatment records, including additional VA treatment records (such as those that may have been created since the last such update of the claims-file).

2.  The AOJ should schedule the Veteran for a new VA examination to determine the severity of the Veteran's service-connected shoulder disabilities.  In providing the requested opinions, the examiner should elicit the Veteran's subjective complaints (including flare-ups), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a) The examiner should please conduct range of motion testing for the Veteran's right and left shoulders, specifically noting the ranges of motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If any indicated testing cannot be completed, then the examiner must specifically indicate that such testing cannot be done.

b) The examiner should specify the describe all manifestations of flare-ups and describe any related functional loss in terms of additional range of motion loss.  If unable to do so, the examiner must indicate why.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should then review the record and readjudicate the claims on appeal.  If any portion of the issues on appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


